Dismissed and Memorandum Opinion filed December 4, 2003








Dismissed and Memorandum Opinion filed December 4,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
          NO. 14-03-01172-CR
           NO. 14-03-01173-CR
____________
 
RODERICK KENT SMITH,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
174th District Court
Harris County, Texas
Trial Court Cause Nos.  743,415 & 948,479
 

 
M E M O R A N D U M  
O P I N I O N
After a jury trial, appellant was convicted of the offense of
aggravated sexual assault of a child and sentenced to ten years=s incarceration in the Texas
Department of Criminal Justice with the sentence probated and was assessed a
$10,000 fine.  On April 15, 2003, the
State moved to revoke appellant=s community supervision. 
On July 3, 2003, appellant was indicted for the offense of failure to
comply with sexual registration requirements. 
On October 3, 2003, appellant filed pro se notices of appeal in these
two causes.  




The record in trial court cause number 743,415 does not
contain a judgment revoking community supervision.  The record contains a trial court
certification of the right to appeal, but it is unsigned and unmarked because
the case is still pending in the trial court. 
The record in trial court cause number 948,479 contains no
judgment of conviction for the charged offense of failure to register.  The trial court=s certification of the right to
appeal is unsigned and unmarked because the case is still pending in the trial
court.
An appellate court only has jurisdiction over appeals from
final judgments of conviction.  McKown
v. State, 915 S.W.2d 160, 161 (Tex. App.‑‑Fort Worth 1996, no
pet.).  No judgment of conviction
or final appealable judgment has been signed in
either of these causes. 
Because the trial court has not yet entered final judgments
in these causes, we have no jurisdiction over the appeals.  Accordingly, the appeals are ordered
dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 4, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.
Do Not Publish C Tex. R.
App. P. 47.2(b).